DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments filed October 7, 2022 have been fully considered and are persuasive. The previous prior art rejections have been overcome. However, after further search and consideration, new/updated grounds of rejections are made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9, 11, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118054 A1 to Pinhas et al. (hereinafter “Pinhas”) in view of US 2015/0106124 A1 to Cosentino et al. (hereinafter “Cosentino”).
Regarding Claims 7 and 22, Pinhas teaches: a terminal device for determining whether biological information acquired from a biological signal is to be recorded, comprising: 
an input unit (see e.g. motion data acquisition module 20 in FIG. 2) configured to receive, at predefined time periods, a biological signal of the patient from a motion sensor (30) that detects body motion of the patient; 
a user interface device including a display (see user interface 24, described in Para. 175: “For some applications, user interface 24 comprises a dedicated display unit such as an LCD or CRT monitor”); and 
a controller (14 and/or 16) configured to: 
receive the biological signal of the patient from a motion sensor (see e.g. FIG. 2 and Para. 175), 
analyze the received biological signal to extract biological components including one or more of a breathing component and a heartbeat component (see Para. 178: motion signal includes both breathing and heartbeat components which are extracted), 
calculate biological information including one or more of a heart rate and a breathing rate of the patient based on the extracted biological components (see Para. 181: “breathing rate, heart rate”), 
determine whether or not the calculated biological information acquired from the biological components extracted from the biological signal received from the motion sensor during a first time period is accurate biological information based on whether the patient is determined to be sleeping during the first period (see e.g. Paras. 185 and 211: the system may only use breathing and heartbeat data during sleep since it is presumably more accurate due to being less influenced by other motion), 
record, in response to receipt of a data output command, the calculated biological information determined to be accurate (see e.g. “records” in Para. 185; this act of recording must be the result of some “command,” whether it be pre-programmed or input by a user, etc.). 

Pinhas fails to specifically teach “control the display of the user interface to change the display of the received biological signal and the calculated biological information in accordance with whether or not the biological information is determined to be accurate … wherein the display is configured to display the received biological signal and the calculated biological information irrespective of the determination result such that the controller controls the display to display the received biological signal and the calculated biological information in different ways depending on whether or not the calculated biological information is determined to be accurate by the controller, thereby by providing a visual indication of the accuracy of the calculated biological information during respective time periods.” Another reference, Cosentino, teaches a diagnostic device in which the accuracy of the data is determined, and instead of only displaying the more accurate data (which Cosentino envisions as one possibility), both the more and less accurate data can both be displayed, albeit in different ways (see e.g. Para. [0074] of Cosentino). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s filing date to modify Pinhas to specifically display all of the collected and calculated data (i.e. both the more and less accurate data, or rather the validated and non-validated data) because it would advantageously allow a human viewer to see all of the relevant physiological data possessed by the system and make conclusions that might not be possible by a processor alone, and furthermore to display the data differently as it would help a human viewer quickly distinguish between the validated and non-validated data. 

	Regarding Claim 8, see e.g. Para. 212 (periods of significant restlessness can be discarded from the analysis, i.e. periods of high variation of motion values as explained in Para. 114, thus the accurate/useable data is that which has low variation). 

	Regarding Claim 9, see e.g. Paras. 185 and 211 (accurate/useable data is that taken only during sleep). 

	Regarding Claim 11, see e.g. Paras. 211-212 (accurate/useable data can have multiple conditions including sleep and low restlessness). 

Regarding Claim 17, in addition to the portions cited above with regard to claim 7, Pinhas further teaches a sleep diagnostic device including a bed and mattress (see e.g. FIG. 1) including various sensors between the bed and mattress including sound and motion sensors (see e.g. “system 10 comprises another type of sensor, such as an acoustic sensor attached or directed at the subject's face, neck, chest, and/or back or placed under the mattress” in Para. 176, “the acoustic sensor 110 is implemented with a membrane such as that usually present in a stethoscope in order to efficiently sense the audio signal. This membrane can be placed under a mattress, mattress pad or mattress cover” in Para. 204, motion sensor 30 is implemented as an accelerometer that is mounted on the body of subject 12, implanted in the body, or in a contact-less manner under the mattress, mattress pad, mattress cover, or in the pillow” in Para. 340; also see e.g. Paras. 379, 428, 430, 439 and 443).

	Regarding Claim 18, see e.g. Para. 212 (periods of significant restlessness can be discarded from the analysis, i.e. periods of high variation of motion values as explained in Para. 114, thus the accurate/useable data is that which has low variation). 

	Regarding Claim 19, see e.g. Paras. 185 and 211 (accurate/useable data is that taken only during sleep). 

	Regarding Claim 21, see e.g. Paras. 211-212 (accurate/useable data can have multiple conditions including sleep and low restlessness). 

Claims 8 and 18 are also rejected under 35 U.S.C. 103 as being unpatentable over Pinhas in in view of Cosentino in view of US 2016/0081615 to Chen (hereinafter “Chen”).
Regarding Claims 8 and 18, Pinhas teaches the additional limitations of these claims as discussed above. However, in the interest of being thorough, another reference, Chen, teaches a similar sleep detection device in which a biological signal is measured to evaluate whether the user is asleep, and specifically the variation of the signal is compared to a variation threshold and a sleep state is determined if the variation is under the threshold (see e.g. Para. 9 of Chen). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Pinhas in view of Cosentino to further specifically calculate the variation of the biological signal and compare it to a threshold to determine whether the user is asleep, as taught in Chen, because Chen teaches that this is a suitable way to distinguish between signal variations which are likely seen during sleep versus signal variations which are more likely to indicate an awake state. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newly cited in this action:
Kasahara: see Para. [0083] (data is displayed in different colors based on different accuracy thresholds)
Cited in previous action(s):
Blomqvist: see Para. [0027] and claims 23-25;
Suzuki: see Para. [0088].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792